Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 1 of 7
Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 2 of 7
Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 3 of 7
Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 4 of 7
Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 5 of 7
Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 6 of 7
Case 9:19-bk-11573-MB   Doc 841 Filed 03/04/20 Entered 03/04/20 19:30:46   Desc
                         Main Document     Page 7 of 7
